DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                              Status of claims
Claims 1-21 as amended on 8/05/2021 are pending and under examination.

Response to Arguments
Applicant’s arguments filed on 8/05/2021 with respect to the claims as presently amended have been fully considered and are persuasive. 
Claim rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2009/025547 (Barker et al), WO 98/37050 (Eyal et al), WO 2004/063382 (Otto), US 5,508,183 (Scott et al), US 7,705180 (van Krieken et al), US 7,144,977 (Eyal et al) and  Mass et al (Appl Microbiol Biotechnol. 2006, 72, 861-868) has been withdrawn because combination of the cited references including teaching by Mass (2006) does not teach or suggest final steps of the presently claimed method such as steps of washing undigested solids including precipitated salts of organic acids after fermentation of lignocellulose materials at claimed temperature ranges as to avoid dissolution of precipitated salts and recycling the resulting wash water to pretreatment step as to further decompose fermentation inhibitors as argued by Applicants (response pages 7-8) as disclosed in as-filed specification (page 9, lines 12-20). 
Further claim rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2009/025547 (Barker et al), WO 98/37050 (Eyal et al), WO 2004/063382 (Otto), US 5,508,183 (Scott et al), US 7,705180 (van Krieken et al), US 7,144,977 (Eyal et al) and Mass et al (Appl Microbiol Biotechnol. 2006, 72, 861-868) and further in view of Mass et al. (Biotechnology for Biofuels. 2008, 1, pages 1-14), US 6,623,599 (Laurila-Lumme et al) and Poykio (“Calcium carbonate waste from an integrated pulp and paper mill as a potential liming agent”. Environ. Chem. Lett. 2008, 6, pages 47-51) has been withdrawn for the reasons above.
Claims 1-21 as amended on 8/05/2021 are free from prior art and allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
November 2, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653